Title: Three party indenture for distribution of property between JA and AA et al., 7 October 1814
From: Adams, Abigail Smith,Adams, John
To: 


                        
                            
                            October 7, 1814
                        
                        
                        This indenture of three parts made and concluded this seventh day of October in the year of our Lord One thousand eight hundred & fourteen by and between John Adams Esquire and Abigail his wife in her right, of Quincy in the County of Norfolk & Commonwealth of Massachusetts, Richard Norton of Alexandria in the District of Columbia Esquire, William Norton of Weymouth in said County of Norfolk, Gentleman, Jacob Norton, Edward Norton, Thomas Norton, Elizabeth Norton, Mary Norton, Lucy Norton all of Weymouth aforesaid minors by their Guardian Jacob Norton of Weymouth aforesaid Clerk; William Cranch of Alexandria aforesaid Esquire; John Greenleaf of Quincy aforesaid Gentleman & Lucy his wife in her right; Stephen Peabody of Atkinson in the state of New Hampshire Clerk and Elizabeth his wife in her right—on the first part—Cotton Tufts Junior of Weymouth aforesaid Esquire on the second part; and Celia Thaxter, Elizabeth Thaxter, Thomas Loring merchant and Joanna his wife in her right, Thomas Thaxter Gentleman and Anna his wife in her right, & Quincy Thaxter Gentleman all of Hingham in the County of Plymouth & Commonwealth aforesaid on the third part. Witnesseth—That whereas the persons above named are seized infer simple & hold as tenants in common in the following proportions to wit—The said John Adams & Abigail his wife in her right, Richard Norton, William Norton, Jacob Norton, Edward Norton Thomas Norton, Elizabeth Norton, Mary Norton, Lucy Norton, William Cranch, John Greenleaf & Lucy his wife in her right & Stephen Peabody and Elizabeth his wife in her right—one full third part; the said Cotton Tufts Junior one other full third part; & the said Celia Thaxter, Elizabeth Thaxter, Thomas Loring & Joanna his wife in her right, Thomas Thaxter and Anna his wife in her right & Quincy Thaxter the other third part of a tract of land lying in Braintree in said County of Norfolk containing about eighty three acres & three quarters, known by the name of Aldrich’s farm & bounded as follows to wit, begining at the Southerly corner of said land at a Stake and a heap of stones and runing North sixty six degrees East by Capt French’s land ninety Seven rods to a stake; thence runing North twenty four degrees and an half west twenty four rods & twelve links to a heap of stones; thence runing North twenty two degrees east one hundred & seventeen rods by land of T. Hollis to a heap of stones, thence runing South seventy four degrees & an half West one hundred & forty five rods by land of Benjamin Beale to a stake and stones; thence runing south fifteen degrees east eighty two rods by land of Capt T. Hollis to a stake & stones; thence runing South seventy seven degrees west nineteen rods & fifteen links to a heap of stones; thence runing Southeasterly by a Cedar Swamp fifty rods & eighteen links to the bounds first mentioned—And whereas the said parties have concluded to hold their respective third parts thereof in severalty—It is therefore covenanted granted and agreed by and between the said parties, for himself & herself & for his, her & their heirs, executors & administrators & they do hereby severally & respectively covenant, grant & agree to & with the others their several & respective heirs & assigns that a partition of the same shall be & is hereby made and determined in manner following—that is to say—1st That the said party of the first part their heirs and assigns shall & may from henceforth have, hold, possess and enjoy to them in severalty thirty five acres and one quarter of the tract of land above described, bounded as follows, to wit; begining at the distance of thirty two rods & a third from the South corner of said tract of land, on land of Capt French & runing thence thirty two rods & a third, then turning and runing through said tract of land north nine & a quarter degrees east to Benjamin Beale’s land; thence runing by said Beale’s land South seventy four & an half degrees west sixty rods & eight links; then turning and runing through said land south three and an half degrees east to the point first started from.2d. That the said party of the second part his heirs and assigns shall & may from henceforth have, hold, possess and enjoy to him in severalty twenty seven acres & three quarters, being the westerly Side of said Tract of land & bounded as follows to wit—begining at the Southerly corner of said land & runing north sixty six degrees east thirty two rods & one third; then turning and runing north three and an half degrees west through said tract of land to land of Benjamin Beale; then turning and runing by said Beale’s land South seventy four & an half degrees west forty one rods twenty two links to a stake and stones at the northwesterly corner of said land—thence runing South fifteen degrees east eighty two rods to a stake & stones; thence South Seventy seven degrees west nineteen rods fifteen links to a heap of stones; thence Southeasterly by a Cedar Swamp fifty rods eighteen links to the point first started from.3d. That the said Party of the third part their heirs and assigns shall & may from henceforth have, hold, possess & enjoy to them in severalty Twenty acres & an half being the easterly part of said land & bound as follows vizt: Begining at the northeasterly corner of said land at a heap of Stones & runing South seventy four degrees & an half west by Capt B. Beale’s land forty two rods twenty links, then turning & runing through said land South nine and a quarter degrees west to land of Capt French; thence runing by said French’s land north sixty six degrees east thirty two rods & a third to a stake being the Southeasterly corner of said land; then runing north twenty four and an half degrees west twenty four rods & twelve links to a heap of stones; thence runing north twenty two degrees east one hundred & seventeen rods to the point first started from.And to each of the said parties their heirs and assigns forever, the other two for themselves, their heirs, executors and administrators respectively, do by these presents grant, release & confirm the part & portion of the said tract of land set off to them & him as aforesaid, as & for their & his full share, part & proportion of, in and to the tract of land above described. To have & to hold the same, with all the priveleges & appurtenances thereof to them & him, their & his heirs & assigns forever, in severalty in manner as aforesaid & to their only use & behoof forever.And with each of the said parties, their & his heirs, executors & administrators and assigns the other two parties do hereby for themselves & their respective heirs, executors and administrators covenant & grant, that they & he shall and may henceforth forever, peacably & quietly have, hold, use, occupy, possess & enjoy the same, free and discharged of all right, title, claim & demand whatsoever of them or either of them or of their heirs or assigns, or of any person or persons claiming by, from or under them or any of them—In witness whereof the said John Adams & Abigail his wife in her right, Richard Norton, William Norton, Jacob Norton, Edward Norton, Thomas Norton, Elizabeth Norton, Mary Norton, Lucy Norton, (the said Jacob, Edward, Thomas, Elizabeth, Mary & Lucy by their Guardian Jacob Norton as aforesaid) William Cranch, John Greenleaf & Lucy his wife in her right, Stephen Peabody & Elizabeth his wife in her right, Cotton Tufts Junr Celia Thaxter, Elizabeth Thaxter, Thomas Loring & Joanna his wife in her right, Thomas Thaxter & Anna his wife in her right & Quincy Thaxter and also Nancy wife of said William Cranch, Mercy Wife of said Cotton Tufts Junr & Elizabeth wife of said Quincy Thaxter in token of their relinquishment of their respective rights of dower in the premises have hereto interchangeably Set their hands & seals the day & year first above writen—
                            C. Thaxter Celia ThaxterE T	Elizabeth ThaxterT L Thos. LoringJ L	Joanna LoringT T Thomas ThaxterA T Anna ThaxterQ T Quincy ThaxterE T Elizabeth ThaxterJ A John AdamsA A Abigail AdamsL G Lucy GreenleafS P Stephen PeabodyE P Elizabeth PeabodyC T J Cotton Tufts JnrM T Mercy TuftsJacob Norton as guardian and Attorney.—J G John Greenleaf
                        
                        
                            Signed, Sealed & delvd in presence of us The word “granted” being first interlined on the second page.
                        Eben Gay,John ThaxterWitnesses to the party of the third partCommonwealth of Massachusetts, Plymouth Ss. 13th October, 1814.Then Celia Thaxter, Elizabeth Thaxter, Thomas Loring and Joanna his wife, Thomas Thaxter & Anna Thaxter his wife, Quincy Thaxter and Elizabeth his wife, severally acknowledged the above instrument to be their free act & deed before me.Eben Gay Jus. PeaceNorfolk Ss. October 14th: 1814Then John Adams and Abigail Adams his wife, Jacob Norton for himself and as Guardian and Attorney to Richard Norton, William Norton, Jacob Norton, Edward Norton Thomas Norton, Elizabeth Norton, Mary Norton, Lucy Norton; John Greenleaf & Lucy Greenleaf his wife, severally acknowledged the above instrument as their free act and Deed, before meThomas B Adams Jus: Peace—WitnessThomas B AdamsLouisa C SmithState of New hampshire Rockingham Ss Atkinson Nov. 1, 1814.Stephen Peabody & Elizabeth Peabody personally acknowledged the above instrument to be their voluntary act & deed, before me,John Vose, Justice Peace.Abigail Adams ShawJohn VoseWitnesses to the signing of Stephen Peabody & Elizabeth Peabody
                    